DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US20120237755), and further in view of Koizumi et al. (US20150273795). 
As to claim 1.    Chang et al. disclose a composite (see e.g. stainless steel-and-resin composite), comprising: 
stainless steel of which a concave-convex surface is constructed through electrolytic etching (see e.g. The stainless steel going under anodizing process in a electrolyte under electricity in Par. 20, wherein the electrolyte anodizing process 

    PNG
    media_image1.png
    712
    612
    media_image1.png
    Greyscale

resin joined to the concave-convex surface (see e.g. A stainless steel-and-resin composite, comprising: a stainless steel part having a porous film formed on a surface thereof, the porous film having pores with an average diameter of about 100 nm-500 nm in claim 1; and a resin part integrally bonded to the surface of the stainless steel part 
Chang et al. does not discloses wherein the concave-convex surface has a ten point average roughness Rz of about 20~150um, and wherein a plurality of pits having a depth less than or equal to about 100um are irregularly constructed on the concave-convex surface. 
Koizumi et al. (US20150273795) discloses an average roughness Rz of ten points on the joining surface 103 between the metal member 102 and resin member 101 is preferably greater than or equal to 1.0 .mu.m and less than or equal to 40.0 .mu.m because this range can further improve joining strength between the resin member 101 and the metal member 102 (see e.g. in Par. 51). Koizumi et al. also discloses the depth of the concave portion is in a range greater than or equal to 0.5 .mu.m and less than or equal to 40 .mu.m. (see e.g. in Par. 48, Fig 8),  When the depth of the concave portion 201 is in the range, it is possible to create anchor effect and further improve joining strength between the resin member 101 and the metal member 102 (see e.g. in Par. 44, 48)
Both Chang et al. and Koizumi et al. are analogous in the field of bonded metal (such as stainless steel) - resin composite wherein the metal (such as stainless steel) surface has both Rz surface roughness and concavities at the joining surface, it would have been obvious for a person with ordinary skills in the art to modify Rz surface roughness of stainless steel at the metal-resin bonding surface of Chang et al. to have Rz of 1.0 .mu.m and less than or equal to 40.0 .mu.m , and depth of the concave portion is in a range greater than or equal to 0.5 .mu.m and less than or equal to 40 .mu.m. as taught by Koizumi et al. in order to create anchor effect and further improve joining strength between the resin member 101 and the metal member 102 as suggested by Koizumi et al. (see e.g. in Par. 44, 48, Par. 51).
As to claim 7.    Regarding the claim limitation of the composite of claim 1, wherein the resin comprises at least one of polyalkyleneterephthalate, polyphthalamide, polyamide, polybutyleneterephthalate, polyacetal, polycarbonate, polyimide, polyphehyleneoxide, polysulfone, polyphenylenesulfide, polyethersulfone, liquid crystal polymer, polythezrketone, polyetheretherketone, polyetherimide, polyolefin, polystyrene, and syndiotactic.
Chang et al. discloses the resin part can mainly comprise crystalline thermoplastic synthetic resin having high fluidity, such as polyphenylene sulfide (PPS), polyamide (PA), or polyethylene terephthalate (PET) in Par. 15, claim 4.  It is to be understood that auxiliary components may be added to the resins to modify properties of the resin parts 13 in Par. 15. Thus claim limitation is met. 

Claims 2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US20120237755) and Koizumi et al. (US20150273795), and further in view of P-2001-11662. 
As to claim 2.   Chang et al. discloses the composite of claim 1, wherein a surface treatment liquid in which sulfuric acid, and at least one chlorinated compound are mixed is utilized in the electrolytic etching (see e.g.  Chang et al. discloses using sulphuric acid solution as surface treatment liquid for the activating process in Par. 19. Chang et al. further discloses uses electrolyte solution of mixture of nitric acid, ferric chloride wherein the nitric acid may have a mass percentage of about 1%-10% within the electrolyte.  The ferric chloride may have a mass concentration of about 10 g/L-100 g/L in Par. 20. The ferric chloride corresponds to the claimed chlorinated compound. By comparison, the instant application also refers the chlorinated compound to be Iron chloride (FeCl) such as ferrous chloride (FeCl2) or ferric chloride (FeCl3), or Sodium chloride (NaCl), aluminum chloride (AlCl3), magnesium chloride (MgCl2), potassium chloride (KCl), and calcium chloride (CaCl2) in Par. 43.  
Furthermore, Koizumi et al. Discloses stainless steel is desired to using mixture of inorganic acid, chlorine ion mixture as the etching solution in Par. 68, wherein the inorganic acid can be also be sulfuric acid besides nitric acid in Par. 71-72.  
However Chang in view of Koizumi et al. does not explicitly discloses also use mixture of sulfuric acid and chlorinated compounds for stainless steel electrolytic etching. 
P-2001-11662 discloses it is desired to use Micro etching agent for stainless steel, wherein the etching agent is mixture of aqueous solution comprising sulfuric acid and chloride compound. The mixture can enable etching stainless steel with a fine and uniform roughness on the surface of stainless steel with no noticed through pin holes(see e.g. novelty and equivalent abstract Text).
Both Chang in view of Koizumi et al., and P-2001-11662 are analogous in the field of using mixture of inorganic acid with chlorinated compound for the electrolytic etching solution, it would have been obvious for a person with ordinary skills in the art to replace/modify the stainless steel etched by using nitric acid mixed with chlorinated compound in Chang in view of Koizumi et al to be stainless steel etched by mixture of sulfuric acid mixed with chlorinated compound as taught by P-2001-11662 (and Koizumi et al.) because the sulfuric acid mixed with chlorinated compound can enable etching stainless steel with uniform roughness on the surface of stainless steel with no noticed through pin holes as suggested by P-2001-11662 (see e.g. novelty and equivalent abstract Text).
As to claim 4.    Chang et al. discloses the composite of claim 1, wherein at least one of the plurality of pits has a diameter less than or equal to about 200um (see e.g. in the instant application, pits refers to recesses in Par. 54. Thus the pores in Chang corresponds to the pits in the instant application. Chang et al. discloses average diameter of the pore is about 100 nm-500 nm in claim 1, which is less than about 200um. The pores 114 may be irregularly-shaped in Fig 2, par. 13).
Although Chang et al. pore dimeter falls within the claimed range, it is on the lower end of the range equal to about 200um. Thus Koizumi et al. is also introduced in order to teach the diameter is a result effective variable that can be varied or increased to increase the anchor effect and improve bonding between stainless steel and resin. 
Koizumi et al discloses the width(which corresponds to the diameter) which is part of the cross section profile of the concave also play important roll to contribute to the anchor effect between the resin member and the metal member in Par. 44. Although Koizumi et al. does not explicitly list the dimension of the width, Koizumi et al. shows that the dimension of width is comparable or even bigger than depth as show in Fig 7-8 under an electron microscope in Par. 154. 
Both Chang et al. and Koizumi et al. are analogous in the field of bonded metal (such as stainless steel) - resin composite wherein the metal (such as stainless steel) surface has both Rz surface roughness and concavities at the joining surface, it would have been obvious for a person with ordinary skills in the art to further modify pore diameter of the surface roughness of stainless steel at the metal-resin bonding surface of Chang et al. to be bigger in the micron scale, such as in a range about greater than or equal to 0.5 .mu.m and about less than or equal to 40 .mu.m. as taught by Koizumi et al., or even bigger,  in order to create anchor effect and further improve joining strength between the resin member 101 and the metal member 102 as suggested by Koizumi et al. (see e.g. in Par. 44, 48, Par. 51).
Last but not the least, in the instant application, A shape, size, or the like of the grains/concave/pits and grain boundaries/convex-concave may be constructed differently depending on various processing conditions (e.g. a composition and concentration of the surface treatment liquid, a temperature, voltage and/or current of the surface treatment liquid, or the like) regarding the electrolytic etching in Par. 52. 
In the instant application, pits refers to recesses in Par. 54, wherein the plurality of pits and the surface roughness based thereon may be constructed differently depending on various processing conditions (e.g., a composition and concentration of the surface treatment liquid, a temperature, voltage, and/or current of the surface treatment liquid, or the like) regarding the electrolytic etching in Par. 59, Par. 57. The instant application also discloses the surface 511 by including the concave surface and pits may increase bonding force (or mechanical bonding force) between the stainless steel member 510 and the resin member 520 in par. 64.
The instant application also discloses the method of the surface treatment in Par. 8. The method comprising: 
constructing surface treatment liquid in which sulfuric acid and at least one chlorinated compound are mixed; and
performing electrolytic etching on the stainless steel by utilizing the surface treatment liquid,
wherein the chlorinated compound has a concentration of about 10~100g/L, wherein the sulfuric acid has a concentration of about 50~300g/L, and wherein the electrolytic etching utilizes a current density of about 0.5-5A/dm2.
Since the characteristic or property of the “uniform grains and grain boundaries” is the result of process method or process conditions. In order for the convex-concave surface of Chang to have the characteristic or property of the “uniform grains and grain boundaries”, all we need is that Chang also discloses a similar process as the instant application. 
By comparison, Chang in view of Koizumi et al., and P-2001-11662 also discloses the electrolyte acidic solution can comprise
sulfuric acid may have a 15-70 weight % (wt.%) within electrolyte acidic solution inP-2001-11662, 
0.3-9.5 wt.% of chloride ion source based on chloride ions within the electrolyte acidic solution P-2001-11662. 
The electrolyte maintains a temperature of about 15C-60C in Chang et al.. 
The electric current density about 1 A/dm.sup.2 -10 A/dm.sup.2 in claim 13 of Chang et al.. 
Since Chang in view of Koizumi et al., and P-2001-11662 also discloses treatment method as almost a same etching condition with overlapping parameters as the instant application, it is expected that the shape, size, or the like of the grains/pits and grain boundaries, and additionally pore diameter, depth and surface roughness, in Chang in view of Koizumi et al., and P-2001-11662 would be similar or have overlapping parameters as the instant application according to Par. 52 in the instant application, wherein Chang in view of Koizumi et al., and P-2001-11662 will also have concave-convex surface comprises uniform grains and grain boundaries that has an overlapping diameter of the plurality of pits that is less than or equal to about 200 um. 
As to claim 5.    Chang in view of Koizumi et al., and P-2001-11662 discloses the composite of claim 1, wherein the concave-convex surface comprises uniform grains and grain boundaries (see e.g. see discussion of claim 2 and 4, uniform grains and grain boundaries is also a property of characteristic of the concave-convex surface. More particularly, P-2001-11662 discloses the etching mixture of sulfuric acid and chloride compound can enable etching stainless steel with uniform roughness on the surface of stainless steel with no noticed through pin holes in novelty and equivalent abstract Text)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US20120237755) and Koizumi et al. (US20150273795), and further in view of Naritomi et al. (US20140217064) and Yasui et al. (JP410066936A). 
As to claim 6.    Chang et al. disclose the composite of claim 1, wherein the stainless steel comprises STS316 (see e.g. STS refers to stainless steel. SUS is the typical Japanese Industrial Standards (JIS) designation for stainless grades. Chang et al. discloses using stainless steel of SUS 316 in claim 12. Chang et al. does not discloses the stainless steel contain any carbon element in Par. 14. Since STS316L refers to low carbon stainless steel (STS 316L). The stainless steel in Chang et al. met the claim limitation. 
However Natitomi et al. is still introduced to teach stainless steel with grade 316L can also be used as the stainless steel materials (besides stainless steel with grade 316) that is bonded to resin and form a composite. Naritomi et al. discloses using lower carbon content stainless steel grade SUS 316L besides stainless steel SUS 316 as suitable etched stainless steel that can be bonded into resin such as PPS or PA in Par. 77, Par. 9. 
Naritomi et al. disclose a composite of stainless steel and a resin composition part that is securely joined and integrated stainless steel and a resin in abstract, Naritomi et al. discloses stainless steel stainless steel of which a concave-convex surface is constructed through electrolytic etching, wherein the carbon content has been reduced and so forth is commercially typically used in Par. 79, wherein only small amount of carbon can be found in the stainless steel in Par 141. 
Yasui et al. (JP410066936A) discloses SUS 316L is preferably used from the standpoint of the resistance to corrosion and chemicals.  The structure of this constitution is not changed in the test for the resistance to boiling water and heat, CASS, etc., and a good result is obtained (see e.g. in solution).
Both Chang in view of Koizumi et al., and Naritomi et al. are analogous in the field of using stainless steel grade of 316 to bond to resin such as PPS, it would have been obvious for a person with ordinary skills in the art to modify/replace the stainless steel SUS 316 of Chang in view of Koizumi et al., with additional SUS316L option, SUS316 stainless steel that has lower carbon content as taught by Natitomi et al. because lower carbon content SUS 316L compared with SUS 316 is preferred used because SUS316L is more resistant to corrosion and chemicals and thus enable the finished product to perform/last longer as suggested by Yasui et al. 

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 

Regarding the objection to Claim 2 in page 6
Objection is withdrawn due to applicant’s claim amendments 

Regarding the objection to Claim 4 in page 7
Objection is withdrawn due to applicant’s claim amendments 

Regarding the rejection of Claims 4 under 35 U.S.C. § 112(a) in page 7
Applicant argues FIG. 3C (shown below) clearly illustrates a plurality of pits having a diameter less than or equal to about 200 um AND having a depth less than or equal to about 100 um may be irregularly constructed on the concave-convex surface to be met at the same time. 
As indicated above, the second paragraph on page 13 of the filed application is also amended. Since this amendment is clearly supported by original FIG. 3C, no new matter is presented. 
Since the applicant amended the claim and specification such that only the pits shown in Fig 3C meet the claim limitations that a plurality of pits having a diameter less than or equal to about 200 um AND having a depth less than or equal to about 100 um may be irregularly constructed on the concave-convex surface to be met at the same time. 
112 Rejection are withdrawn. 

Rejected under 35 U.S.C §103 
Applicant argues in page 8 that Examiner asserts that Chang teaches all of the recitations of this claim, except for "wherein the concave-convex surface has a ten point average roughness Rz of about 20~150um," and "wherein a plurality of pits having a depth less than or equal to about 100um are irregularly constructed on the concave-convex surface," which is allegedly taught by Koizumi. 
Chang is directed to a stainless steel-and-resin composite including a stainless steel part and a resin part bonded to the stainless steel part. The stainless steel part has a porous film resulted from anodizing formed thereon. The porous film defines pores with an average diameter of about 100 nm-500 nm. The resin part is integrally bonded to the surface of the stainless steel part having the porous film, with portions of the resin part penetrating in the pores. The resin part mainly comprises crystalline thermoplastic synthetic resin. 
Koizumi is directed to a metal resin composite body in which a resin member and a metal member are joined, and the metal resin composite body is obtained by joining the resin member and the metal member. The resin member is formed of a thermosetting resin composition including a thermosetting resin as a resin component. In the metal member, glossiness of a joining surface joining to at least the resin member is greater than or equal to 0.1 and less than or equal to 30. Here, the glossiness indicates a value of a measurement angle of 60* which is measured on the basis of ASTM-D523. 
Specifically, the Examiner cites paragraph [00511 of Koizumi as allegedly teaching "an average roughness Rz of ten points on the joining surface 103 between the metal member 102 and resin member 101 is preferably greater than or equal to 1.0 .mu.m and less than or equal to 40.0 .mu.m because this range can further improve joining strength between the resin member 101 and the metal member 102." However, paragraph [0051] of Koizumi, in describing FIG. 1 thereof (shown below), provides (with emphasis): 
Applicant argues in page 10 Koizumi fails to teach or suggest anything regarding a concave-convex surface, but is directed to the joining surface 103 of the metal member 102. 
 Additionally, Koizumi describes that an average roughness Rz of ten points on the joining surface 103 of the metal member 102 is preferably greater than or equal to 1.0 um and less than or equal to 40 um, and is more preferably greater than or equal to 5.0 um and less than or equal to 30.0um, which does not teach or suggest a concave-convex surface having a ten point average roughness Rz of about 20 – 150 um, as recited in independent claim 1. 
Examiner respectfully disagrees:
Concave-convex surface of the stainless steel is constructed through electronic etching is taught by Chang et al. 
In the instant application concave-convex surface of the stainless steel is constructed through electronic etching in par. 6. The instant application constructing a concave-convex surface by performing electrolytic etching on stainless steel and joining resin to the concave-convex surface in Par. 7, Par. 40. The resin may include a variety of thermoplastic resin in Par. 67. In the instant application stainless steel member 300 prepared by performing electrolytic etching having concave-convex surface which may have a ten point average roughness Rz of about 20.about.150 um in Par. 57


    PNG
    media_image2.png
    281
    677
    media_image2.png
    Greyscale

By comparison, Chang et al. also discloses a stainless steel thermoplastic resin composite, wherein the stainless steel going under anodizing process in an electrolyte under electricity in Par. 20, wherein the electrolyte anodizing process corresponds to the claimed electrolytic etching. The stainless steel part has a porous film resulted from anodizing formed thereon.  The stainless steel plate 112 has a porous film that has a surface roughness Rz of about 2.5 .mu.m to about 5.0 .mu.m in claim 3, Fig 2, par. 13. The plurality of pores 114 of the porous film 112 in Fig 2 corresponds to the claimed concave-convex surface. 

    PNG
    media_image1.png
    712
    612
    media_image1.png
    Greyscale


By comparison, Chang et al. discloses a same stainless steel –thermoplastic resin composite structure with a same electronic etching pretreatment of the stainless steel as the instant application. Thus Chang et al. also discloses a concave-convex surface. 
Chang et al. discloses Rz of the concave-convex surface about 2.5 .mu.m to about 5.0 .mu.m, but not Rz of the concave-convex surface about 20 – 150 um nor wherein a plurality of pits having a depth less than or equal to about 100um are irregularly constructed on the concave-convex surface. 
Koizumi et al. (US20150273795) discloses an average roughness Rz of ten points on the joining surface 103 between the metal member 102 and resin member 101, In another word the surface of the stainless steel that joined to the resin surface, is preferably greater than or equal to 1.0 .mu.m and less than or equal to 40.0 .mu.m because this range can further improve joining strength between the resin member 101 and the metal member 102 (see e.g. in Par. 51). Koizumi et al. also discloses the depth of the concave portion is in a range greater than or equal to 0.5 .mu.m and less than or equal to 40 .mu.m. (see e.g. in Par. 48, Fig 8, Par. 51),  When the depth of the concave portion 201 is in the range, it is possible to create anchor effect and further improve joining strength between the resin member 101 and the metal member 102 (see e.g. in Par. 44, 48). 

    PNG
    media_image3.png
    335
    499
    media_image3.png
    Greyscale

Thus both Chang et al. and Koizumi et al. discloses a concave-convex of the metal member that is joined to resin member within the composite. 
Both Chang et al. and Koizumi et al. are analogous in the field of bonded metal (such as stainless steel) - resin composite wherein the metal (such as stainless steel) surface has both Rz surface roughness and concavities at the joining surface, it would have been obvious for a person with ordinary skills in the art to modify Rz surface roughness of stainless steel at the metal-resin bonding surface Rz of Chang et al. to be 1.0 .mu.m and less than or equal to 40.0 .mu.m , and depth of the concave portion of Chang et al. to be in a range greater than or equal to 0.5 .mu.m and less than or equal to 40 .mu.m. as taught by Koizumi et al. in order to create anchor effect and further improve joining strength between the resin member 101 and the metal member 102 as suggested by Koizumi et al. (see e.g. in Par. 44, 48, Par. 51).
Rz of the concave-convex surface of Chang et al. in view of Koizumi et al. greater than or equal to 1.0 .mu.m and less than or equal to 40.0 disclosed in Koisumi et al. overlaps with the claimed Rz range of about 20~150um
Depth of the concave/pits of Chang et al. in view of Koizumi et al. is in a range greater than or equal to 0.5 .mu.m and less than or equal to 40 .mu.m. overlaps with claimed a plurality of pits having a depth less than or equal to about 100um are irregularly constructed on the concave-convex surface. 
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choubey et al. (US20090304772).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Examiner, Art Unit 1783